
	
		II
		112th CONGRESS
		1st Session
		S. 406
		IN THE SENATE OF THE UNITED STATES
		
			February 17, 2011
			Mr. Wyden introduced the
			 following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To modify the Foreign Intelligence Surveillance Act of
		  1978 to require specific evidence for access to business records and other
		  tangible things, and provide appropriate transition procedures, and for other
		  purposes.
	
	
		1.Specific evidence for court
			 orders to produce records and other items in intelligence
			 investigations
			(a)Factual basis
			 for requested orderSection 501(b)(2) of the Foreign Intelligence
			 Surveillance Act of 1978 (50 U.S.C. 1861(b)(2)) is amended to read as
			 follows:
				
					(2)shall
				include—
						(A)a statement of
				facts showing that there are reasonable grounds to believe that the records or
				other things sought—
							(i)are relevant to
				an authorized investigation (other than a threat assessment) conducted in
				accordance with subsection (a)(2) to obtain foreign intelligence information
				not concerning a United States person or to protect against international
				terrorism or clandestine intelligence activities; and
							(ii)(I)pertain to a foreign
				power or an agent of a foreign power;
								(II)are relevant to the activities of a
				suspected agent of a foreign power who is the subject of such authorized
				investigation; or
								(III)pertain to an individual in contact
				with, or known to, a suspected agent of a foreign power; and
								(B)an enumeration of
				the minimization procedures adopted by the Attorney General under subsection
				(g) that are applicable to the retention and dissemination by the Federal
				Bureau of Investigation of any tangible things to be made available to the
				Federal Bureau of Investigation based on the order requested in such
				application.
						.
			(b)ExceptionNotwithstanding
			 the amendment made by subsection (a), an order issued by a court established
			 under section 103(a) of the Foreign Intelligence Surveillance Act of 1978 (50
			 U.S.C. 1803) for access to business records under title V of such Act (50
			 U.S.C. 1861 et seq.) in effect on, and issued prior to, September 30, 2011,
			 shall remain in effect under the provisions of such title V in effect on
			 September 29, 2011, until the date of expiration of such order. Any renewal or
			 extension of such order shall be subject to the provisions of such title V in
			 effect on September 30, 2011.
			(c)Effective
			 dateThe amendment made by subsection (a) shall take effect on
			 September 30, 2011.
			
